Title: To Thomas Jefferson from Delamotte, 14 March 1793
From: Delamotte
To: Jefferson, Thomas


Havre, 14 Mch. 1793.A rumor is abroad here that Spain has declared war on the United States. No one has identified the source, but neither has it been discredited. Since no public paper confirms it, he considers it a chimera, albeit one which frightens him. Yet it is only too probable that England wishes to prevent America from bringing supplies to France and, rather than break relations with the United States, might induce Spain to do so under the pretext of problems concerning the mouth of the Mississippi. He will send word of what he learns about the rumor through ships that are scheduled to leave here for America. Meanwhile, TJ should attach no more weight to the news than he himself does—namely, that it seems to fit the interests of the powers at war with France, and nothing more.
